DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim FUTAKI (2021/0037564).
Regarding claims 1 and 11, FUTAKI discloses a user equipment and a method in a User Equipment (UE) for wireless communication, comprising: receiving K downlink signalings, the K downlink signalings indicating K time-frequency resources respectively (see time-frequency resources in paragraphs 0003; uplink/downlink configurations in paragraph 0004; and the UE 3 receives an UL grant from the eNB 1 via a DL control channel (e.g., Physical Downlink Control Channel (PDCCH) or enhanced PDCCH (EPDCCH)) in paragraph 0080); determining K1 time-frequency resource(s) from the K time-frequency resources, only the K1 time-frequency resource(s) among the K time-frequency resources needing no listening before wireless transmission therein (see UL LBT needed? in step 301 of figure 3; the UE needs to perform UL LBT when there is or may be another system that uses the unlicensed frequency nearby, the UE unlicensed frequency prior to uplink transmission needs to be performed in paragraph 0029; The regulatory requirements for communication on the unlicensed frequency may be different for each country or region.  Accordingly, although UL LBT by the UE 3 is definitely needed in some countries or regions, UL LBT by the UE 3 may not be necessarily performed in other countries or Regions in paragraph 0077. Note that K is the sum of the UL transmission without performing LBT and the UL transmission with performing LBT). 
Regarding claims 3 and 13, FUTAKI discloses wherein the K downlink signalings comprise K1 downlink signaling(s), the K1 downlink signaling(s) indicate(s) the K1 time-frequency resource(s) respectively;  the K1 downlink signaling(s) indicate(s) no-listening respectively;  and any one of the K downlink signalings other than the K1 downlink signaling(s) indicates listening (see the eNB 1 transmits the information regarding necessity of LBT (e.g., Flag or Boolean) to the UE 3 via system information (SIB) or dedicated signaling (RRC Connection Reconfiguration message).  In Block 602, the UE 3 recognizes (determines), based 
Regarding claims 4 and 14, FUTAKI discloses judging whether listening is needed before a first time-frequency resource according to a first downlink signaling and a second downlink signaling; wherein the first time-frequency resource is one of the K time-frequency resources, the first downlink signaling is one of the K downlink signalings that indicates the first time-frequency resource; and the second downlink signaling is one of the K downlink signalings other than the first downlink signaling (see downlink signals 701 and 702 and recognize whether UL LBT is needed in step 703, 704 of figure 7). 
Regarding claims 5 and 15, FUTAKI discloses transmitting K1 radio signal(s) in the K1 time-frequency resource(s) respectively, one of the K1 radio signal(s) transmitted in the target time-frequency resource comprising the target information (see uplink signal in step 705 of figure 7); for any one of the K time-frequency resources other than the K1 time-frequency resource(s), performing listening to judge whether a channel is idle; if idle, transmitting a radio signal in the any one of the K time-frequency resources other than the K1 time-frequency resource(s) (see If the unlicensed frequency channel for the UL transmission is idle (that is, if the channel is clear, is not busy, or is available), the UE starts the UL transmission in paragraph 0014); otherwise, giving up transmitting a radio signal in the any one of the K time-frequency resources other than the K1 time-frequency resource(s); wherein the K1 radio signal(s) is(are) directly transmitted without listening (see In response to receiving the UL grant, the UE starts the UL transmission without performing LBT in paragraph 0015). 
Regarding claims 6, 8-10, 16, and 18-20, claims 6, 8-10, 16, and 18-20 claimed a base station and a method performed by the base station that is a reverse process of the method .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI in view of You et al (2018/0352575).
Regarding claims 2 and 12, FUTAKI doesn't specifically disclose an index of a frequency-band resource to which the target time-frequency resource belongs is a first index, the K1 time-frequency resource(s) belong(s) to K1 frequency-band resource(s) respectively, index(es) of the K1 frequency-band resource(s) is(are) K1 index(es) respectively, and the first index is a minimum index among the K1 index(es). However, an index of a frequency-band resource and a minimum index are well known in the art. You discloses these features (see the PUSCH resource of the first cell based on a cell index of the first cell in paragraph 0124 and a PUSCH resource of a second cell with a minimum cell index in paragraph 0115). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claims 7 and 17, claims 7 and 17 claimed a base station and a method performed by the base station that is a reverse process of the method performed by a user 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472